


Exhibit 10.8

 

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (the “Agreement”) is made and entered into
effective as of April 27, 2004, by and between Gregory Lichtwardt (the
“Employee”) and Conceptus, Inc., a Delaware corporation (the “Company”).

 

RECITALS

 

A.                                   It is expected that another company or
other entity may from time to time consider the possibility of acquiring the
Company or that a change of control may otherwise occur, with or without the
approval of the Company’s Board of Directors (the “Board”).  The Board
recognizes that such consideration can be a distraction to the Employee, an
executive officer or director-level employee of the Company, and can cause the
Employee to consider alternative employment opportunities.  The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
the Employee, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined below) of the Company.

 

B.                                     The Board believes that it is in the best
interests of the Company and its stockholders to provide the Employee with an
incentive to continue his or her employment with the Company.

 

C.                                     The Board believes that it is imperative
to provide the Employee with certain benefits upon a Change of Control and,
under certain circumstances, upon termination of the Employee’s employment in
connection with a Change of Control, which benefits are intended to provide the
Employee with financial security and provide sufficient income and encouragement
to the Employee to remain with the Company notwithstanding the possibility of a
Change of Control.

 

D.                                    To accomplish the foregoing objectives,
the Board of Directors has directed the Company, upon execution of this
Agreement by the Employee, to agree to the terms provided in this Agreement.

 

E.                                      Certain capitalized terms used in the
Agreement are defined in Section 4 below.

 

AGREEMENT

 

In consideration of the mutual covenants contained in this Agreement, and in
consideration of the continuing employment of Employee by the Company, the
parties agree as follows:

 

1.                                       AT-WILL EMPLOYMENT.  The Company and
the Employee acknowledge that the Employee’s employment is and shall continue to
be at-will, as defined under applicable law.

 

--------------------------------------------------------------------------------


 

If the Employee’s employment terminates for any reason, including (without
limitation) any termination prior to a Change of Control, the Employee shall not
be entitled to any payments or benefits, other than as required under applicable
law or as provided by this Agreement, or as may otherwise be available in
accordance with the terms of the Company’s then existing employee plans and
written policies in effect at the time of termination.  The terms of this
Agreement shall terminate upon the earliest of (i) the date on which Employee
ceases to be employed as an executive officer or director-level employee of the
Company; (ii) the date that all obligations of the parties hereunder have been
satisfied, or (iii) two (2) years after a Change of Control.  A termination of
the terms of this Agreement pursuant to the preceding sentence shall be
effective for all purposes, except that such termination shall not affect the
payment or provision of compensation or benefits on account of a termination of
employment occurring prior to the termination of the terms of this Agreement.

 

2.                                       STOCK OPTIONS.

 

(a)                                  HOSTILE TAKEOVER.  Subject to Sections 5
and 6 below, in the event of a Hostile Takeover and regardless of whether the
Employee’s employment with the Company is terminated in connection with the
Hostile Takeover, each stock option granted for the Company’s securities
(collectively the “Options”) and each share of restricted stock of the Company
held by the Employee shall become fully vested and/or immediately exercisable,
as applicable, immediately prior to the consummation of the transaction and with
respect to the Options shall be exercisable to the extent so vested in
accordance with the provisions of the Company’s stock option agreement and stock
option plan pursuant to which such Options were granted.

 

(b)                                 CHANGE OF CONTROL.  Subject to Sections 5
and 6 below, in the event of a Change of Control and regardless of whether the
Employee’s employment with the Company is terminated in connection with the
Change of Control, each Option and share of restricted Company Stock held by the
Employee shall become vested and/or immediately exercisable immediately prior to
the consummation of the transaction as to one hundred percent (100%) of the
Option and restricted shares that have not otherwise vested as of such date. 
The Option and restricted shares that remain unvested as of the effective date
of the transaction shall thereafter vest at the same rate (that is, the same
number of shares shall vest during each vesting period) that was in effect prior
to the Change of Control, and shall accordingly vest over a period that is
one-half of the total vesting period that would otherwise be then remaining
under the terms of the option or restricted stock agreement pursuant to which
each such Option or restricted stock was granted, subject to any acceleration
based on the subsequent attainment of performance targets.

 

3.                                       CHANGE OF CONTROL.

 

(a)                                  TERMINATION FOLLOWING A CHANGE OF CONTROL. 
Subject to Sections 5 and 6 below, if the Employee’s employment with the Company
is terminated at any time within two (2) years after a Change of Control, then
the Employee shall be entitled to receive severance benefits as follows:

 

2

--------------------------------------------------------------------------------


 

(i)                                     VOLUNTARY RESIGNATION.  If the Employee
voluntarily resigns from the Company (other than as an Involuntary Termination
(as defined below) or if the Company terminates the Employee’s employment for
Cause (as defined below)), then the Employee shall not be entitled to receive
severance payments under this Agreement.  The Employee’s benefits will be
terminated under the Company’s then existing benefit plans and policies in
accordance with such plans and policies in effect on the date of termination or
as otherwise determined by the Board of Directors of the Company.

 

(ii)                                  INVOLUNTARY TERMINATION.  If the
Employee’s employment terminates as a result of an Involuntary Termination other
than for Cause, the Employee shall be entitled to receive the following
benefits:  (i) severance payments during the period from the date of the
Employee’s termination until the date 18 months after the effective date of the
termination (the “Severance Period”) equal to the salary which the Employee was
receiving immediately prior to the change of control, which payments shall be
paid during the Severance Period in accordance with the Company’s standard
payroll practices; (ii) monthly severance payments during the Severance Period
equal to 1/12th of the Employee’s “target bonus” (as defined below) for the
fiscal year in which the termination occurs (or the most recent fiscal year for
which a cash target bonus was determined if a cash target bonus has not yet been
determined for the fiscal year in which the termination occurs); (iii)
continuation of all health and life insurance benefits through the end of the
Severance Period substantially identical to those to which the Employee was
entitled immediately prior to the termination, or to those being offered to
officers of the Company, or a successor corporation, if the Company’s benefit
programs are changed during the Severance Period; (iv) full and immediate
vesting of each unvested Option and share of restricted Company stock held by
the Employee on the date of termination so that each such option shall be
exercisable in full and each share of restricted stock shall be fully vested on
the termination date in accordance with the provisions of the option and/or
restricted stock agreement, as applicable, and plan pursuant to which such stock
awards were granted; and (v) outplacement services with a total value not to
exceed $15,000.  For purposes of this Agreement, the term “target bonus” shall
mean a cash bonus equal to the Employee’s base salary in effect immediately
prior to the change of control multiplied by that percentage of such base salary
that is prescribed by the Company under its Officer Incentive Plan as the
percentage of such base salary payable to the Employee as a cash bonus if the
Company pays bonuses at one-hundred percent (100%) of its operating plan.

 

(iii)                               INVOLUNTARY TERMINATION FOR CAUSE.  If the
Employee’s employment is terminated for Cause, then the Employee shall not be
entitled to receive severance payments under this Agreement.  The Employee’s
benefits will be terminated under the Company’s then existing benefit plans and
policies in accordance with such plans and policies in effect on the date of
termination.

 

(b)                                 TERMINATION APART FROM A CHANGE OF CONTROL. 
In the event the Employee’s employment terminates for any reason, either prior
to the occurrence of a Change of Control or after the two year period following
the effective date of a Change of Control, then the Employee shall not be
entitled to receive any severance payments under this Agreement.  The Employee’s
benefits will be terminated under the terms of the Company’s then existing
benefit plans and policies in accordance with such plans and policies in effect
on the date of termination

 

3

--------------------------------------------------------------------------------


 

or as otherwise determined by the Board of Directors of the Company. 
Notwithstanding anything contained in this Agreement to the contrary, if the
Employee’s employment is terminated prior to a Change of Control (other than a
termination for Cause) and it is determined that such termination (i) was at the
request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Hostile Takeover or Change of Control and who
subsequently effectuates a Hostile Takeover or Change of Control (a “Third
Party”) or (ii) otherwise occurred in connection with, or in anticipation of, a
Hostile Takeover or Change of Control which actually occurs, then, for all
purposes of this Agreement, the date of a Hostile Takeover or Change of Control
with respect to the Employee shall mean the date immediately prior to the date
of such termination of the Employee’s employment, and the Employee shall be
entitled to payments and benefits commencing as of such date.

 

4.                                       DEFINITION OF TERMS.  The following
terms referred to in this Agreement shall have the following meanings:

 

(a)                                  CHANGE OF CONTROL.  “Change of Control”
shall mean the occurrence of any of the following events:

 

(i)                                     OWNERSHIP.  Any “Person” (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Act”) in one or more related transactions is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s outstanding voting
securities without regard to whether the Board has approved such
acquisition(s).

 

(ii)                                  MERGER/SALE OF ASSETS.  A merger or
consolidation of the Company whether or not approved by the Board of Directors
of the Company, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

(iii)                               CHANGE IN BOARD COMPOSITION.  A change in
the composition of the Board of Directors of the Company, as a result of which
fewer than a majority of the directors are Incumbent Directors.  “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of April 27, 2004 or (B) are elected, or nominated for election, to the Board of
Directors of the Company with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company).

 

(b)                                 CAUSE.  “Cause” shall mean (i) gross
negligence or willful misconduct in the performance of the Employee’s duties to
the Company where such gross negligence or willful

 

4

--------------------------------------------------------------------------------


 

misconduct has resulted or is likely to result in substantial and material
damage to the Company or its subsidiaries, (ii) repeated unexplained or
unjustified absence from the Company, (iii) a material and willful violation of
any federal or state law; (iv) commission of any act of fraud with respect to
the Company; or (v) conviction of a felony or a crime involving moral turpitude
causing material harm to the standing and reputation of the Company, in each
case as determined in good faith by the Board of Directors of the Company.

 

(c)                                  HOSTILE TAKEOVER.  “Hostile Takeover” 
shall mean any transaction (or one or more related transactions) pursuant to
which any “Person” (as such term is used in Sections 13(d) and 14(d) of the Act)
is or becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s outstanding
voting securities without regard to whether the Board has approved such
acquisition(s).

 

(d)                                 INVOLUNTARY TERMINATION.  “Involuntary
Termination” means any termination by the Company other than for Cause and the
Employee’s voluntary termination, upon 30 days prior written notice to the
Company, following (i) any reduction of the Employee’s base compensation, bonus
opportunity or benefits (other than equity or equity related benefits or
reductions made in connection with a general decrease in base salaries, bonus
opportunities or benefits, as applicable for most similarly situated executives
of the successor corporation); (ii) the Employee’s refusal to relocate to a
location more than 50 miles from the Company’s current location; (iii) any
action by the Company that results in a diminution in the Employee’s authority,
duties and responsibilities; (iv) a material breach by the Company of any of its
obligations hereunder and (v) any failure by a successor to assume and perform
the Company’s obligations hereunder.

 

5.                                       LIMITATION ON PAYMENTS.  To the extent
that any of the payments or benefits provided for in this Agreement or otherwise
to the Employee (collectively the “Payments”) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and, but for this Section 5, would be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment
shall be equal to the Reduced Amount.  The “Reduced Amount” shall be either (x)
the largest portion of the Payments that would result in no portion of the
Payments being subject to the Excise Tax or (y) the largest portion, up to and
including the total, of the Payments, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Employee’s receipt, on an after-tax basis, of the greater amount
of the Payments notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax.  If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order unless the Employee elects in
writing a different order (provided, however, that such election shall be
subject to Company approval if made on or after the effective date of the event
that triggers the Payment): reduction of cash payments; cancellation of
accelerated vesting of stock options and restricted stock; reduction of employee
benefits.  In the event that acceleration of vesting of stock compensation is to
be reduced, such acceleration of vesting shall be cancelled in the reverse order
of the date of grant of the Employee’s stock options and restricted stock (i.e.,
earliest

 

5

--------------------------------------------------------------------------------


 

granted stock awards cancelled last) unless the Employee elects in writing a
different order for cancellation.

 

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Hostile Takeover or Change of Control
shall perform the foregoing calculations.  If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Hostile Takeover or Change of Control, the Company shall
appoint a nationally recognized accounting firm to make the determinations
required hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Employee and the Company within fifteen (15) calendar days after the date on
which the Employee’s right to a Payment is triggered (if requested at that time
by the Employee or the Company) or such other time as requested by the Employee
or the Company.  If the accounting firm determines that no Excise Tax is payable
with respect to the Payments, either before or after the application of the
Reduced Amount, it shall furnish the Employee and the Company with an opinion
reasonably acceptable to the Employee that no Excise Tax will be imposed with
respect to such Payment.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Employee and the
Company.

 

6.                                       SUCCESSORS.  Any successor to the
Company (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  The terms of this
Agreement and all of the Employee’s rights hereunder shall inure to the benefit
of, and be enforceable by, the Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

7.                                       NOTICE.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid. 
Mailed notices to the Employee shall be addressed to the Employee at the home
address which the Employee most recently communicated to the Company in
writing.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.

 

8.                                       MISCELLANEOUS PROVISIONS.

 

(a)                                  NO DUTY TO MITIGATE.  The Employee shall
not be required to mitigate the amount of any payment contemplated by this
Agreement (whether by seeking new employment or in any other manner), nor,
except as otherwise provided in this Agreement, shall any such payment be
reduced by any earnings that the Employee may receive from any other source.

 

(b)                                 WAIVER.  No provision of this Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by the

 

6

--------------------------------------------------------------------------------


 

Employee and by an authorized officer of the Company (other than the Employee). 
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.

 

(c)                                  WHOLE AGREEMENT.  No agreements,
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth in this Agreement have been made
or entered into by either party with respect to the subject matter hereof.  This
Agreement supersedes any agreement of the same title or concerning similar
subject matter dated prior to the date of this Agreement, and by execution of
this Agreement both parties agree that any such predecessor agreement shall be
deemed null and void.

 

(d)                                 CHOICE OF LAW.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without reference to conflict of laws
provisions.

 

(e)                                  SEVERABILITY.  If any term or provision of
this Agreement or the application thereof to any circumstance shall, in any
jurisdiction and to any extent, be invalid or unenforceable, such term or
provision shall be ineffective as to such jurisdiction to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining terms and provisions of this Agreement or the application of such
terms and provisions to circumstances other than those as to which it is held
invalid or unenforceable, and a suitable and equitable term or provision shall
be substituted therefor to carry out, insofar as may be valid and enforceable,
the intent and purpose of the invalid or unenforceable term or provision.

 

(f)                                    ARBITRATION.

 

(i)                                     Except as provided below, any
controversy or dispute which establishes a legal or equitable cause of action
(“Claim”) between the Employee and the Company arising out of, or relating to
Employee’s employment and/or this Agreement shall be submitted to final and
binding arbitration as the sole and exclusive remedy for such controversy or
dispute.  It is the parties’ intent that issues of arbitrability of any dispute
shall be decided by the Arbitrator.

 

(ii)                                  Regardless of whether the Federal
Arbitration Act would apply by operation of law, Employee and Company agree that
the right and duty to resolve any controversy or dispute by arbitration shall be
governed exclusively by the Federal Arbitration Act, as amended, and arbitration
shall take place according to the applicable rules of the American Arbitration
Association (“AAA”)] in effect as of the date the demand for arbitration is
filed.  If for any reason the Federal Arbitration Act is found not to apply or
govern, this agreement to arbitrate shall be governed by applicable state law.

 

(iii)                               The arbitration shall take place before one
arbitrator.  Such arbitrator shall be provided through the AAA by mutual
agreement of the parties to the arbitration; provided that, absent such
agreement, the arbitrator shall be selected in accordance with the rules of AAA
then in effect.  In either event, such arbitrator may not have any preexisting,
direct or indirect relationship with any party to the arbitration.

 

7

--------------------------------------------------------------------------------


 

(iv)                              The arbitration shall be held at the office of
AAA nearest the Company facility to which Employee was assigned prior to the
dispute; provided, however, if such office is outside the state in which
Employee resides, Employee may cause the arbitration to be held within
Employee’s state of residence at a place mutually convenient to the parties
thereto and arbitrator.

 

(v)                                 The costs of arbitration to be paid shall
not include any costs unique to arbitration, nor exceed the amount such person
would have had to pay in court costs had the matter been pursued in court.  The
Company shall be responsible for all other cost payable to AAA in connection
with the arbitration, including the cost and fees of the arbitrator.  The
arbitrator shall make such orders with respect to attorneys’ fees and other
costs and expenses related to the arbitration as provided by applicable law.

 

(vi)                              The award or decision of the arbitrator shall
be rendered in writing; shall be final and binding on the parties; and may be
enforced by judgment or order of a court of competent jurisdiction.

 

(vii)                           The arbitrator shall have no authority to amend
or modify the terms and conditions of this Agreement, it being expressly
understood and agreed that the arbitrator shall have all such powers as a court
would have, sitting without a jury, to determine the validity and enforceability
of any of the provisions hereof.

 

(viii)                        Notwithstanding this Section (f), the Company and
the Employee shall have the right to seek from a court of competent jurisdiction
provisional non-monetary remedies including, but not limited to, temporary
restraining orders or preliminary injunctions before, during or after
arbitration to the extent such remedies are not available through arbitration or
cannot be obtained in a timely fashion through arbitration.  The Company and the
Employee need not await the outcome of the arbitration before seeking
provisional remedies.  Seeking any such remedies shall not be deemed to be a
waiver of such person’s right to compel arbitration.

 

(g)                                 LEGAL FEES AND EXPENSES.  The parties shall
each bear their own expenses, legal fees and other fees incurred in connection
with this Agreement.

 

(h)                                 NO ASSIGNMENT OF BENEFITS.  The rights of
any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
subsection (h) shall be void.

 

(i)                                     EMPLOYMENT TAXES.  All payments made
pursuant to this Agreement will be subject to withholding of applicable income
and employment taxes.

 

(j)                                     ASSIGNMENT BY COMPANY.  The Company may
assign its rights under this Agreement to an affiliate, and an affiliate may
assign its rights under this Agreement to another affiliate of the Company or to
the Company; provided, however, that no assignment shall be made if the net
worth of the assignee is less than the net worth of the Company at the time of

 

8

--------------------------------------------------------------------------------


 

assignment.  In the case of any such assignment, the term “Company” when used in
a section of this Agreement shall mean the corporation that actually employs the
Employee.

 

(k)                                  COUNTERPARTS.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

CONCEPTUS, INC.

EMPLOYEE

 

 

 

 

By:

Mark M. Sieczkarek

 

By:

/s/ Gregory Lichtwardt

 

 

 

 

 

 

 

 

Title:

CEO/President

 

 

 

10

--------------------------------------------------------------------------------
